DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-4 and 6-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “wherein the oxide semiconductor TFT includes an oxide semiconductor layer containing In, Ga, and Zn, a gate electrode, a gate insulating layer formed between the gate electrode and the oxide semiconductor layer, and a source electrode and a drain electrode that are in contact with the oxide semiconductor layer, the oxide semiconductor layer has a layered structure including a first layer, a second layer, and an intermediate transition layer disposed between the first layer and the second layer, and the first layer is disposed closer to a side of the gate insulating layer than the second layer, the first layer and the second layer have mutually different compositions, and the intermediate transition layer has a continuously changing composition from a side of the first layer toward a side of the second layer, wherein, in a case where a number of In atoms, a number of Ga atoms, a number of Zn atoms, and a number of O atoms are respectively denoted by [In], [Ga], [Zn] and [O], [In], [Ga] and [Zn] in the first layer satisfy the following formulas: 0 ≤ [Ga]/([In] + [Ga] + [Zn] + [O]) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 28, 2021